DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by GRUNDHOFER (US  20160182903) A1 (GRUNDHOFER).
Regarding claim 1, GRUNDHOFER discloses a camera calibration target, comprising: 
a plurality of planar targets; and
Fig. 1, for surfaces 126 and surface 127
see also Fig. 4 and FIG. 9 for surfaces 930 and 935 
a tessellated concave frame to hold the plurality of planar targets,
[0035] FIG. 3B for  Calibration apparatus 305 may include a wire frame or transparent surfaces on which the light sources 125 are mounted rather than used a solid surface. 

wherein at least one of the planar targets includes a plurality of individual markers.
(Fig. 1 for calibration apparatus 120 and [0025] see also [0034]-[0036] and Figs 3A-3C for FIGS. 3A-3C illustrate various calibration apparatuses, see also [0028] for light source 125A may be assigned as the reference point). 
[0037] FIG. 4 illustrates a view of the calibration apparatus 120 captured by the camera, according to one embodiment described herein. FIG. 4 includes the field of view 400 of the camera 105 in FIG. 1. see also Fig. 9 

Regarding claim 6, GRUNDHOFER discloses the target of claim 1, the tessellated concave frame comprising: a plurality of facets; and
[0035] FIG. 3B illustrates a calibration apparatus 305 shaped as a cube. Unlike in the calibration apparatuses discussed above, this apparatus 305 is a full 3D object rather than a cutaway where the light sources 125 are mounted on an inner surface. Calibration apparatus 305 may include a wire frame or transparent surfaces on which the light sources 125 are mounted rather than used a solid surface. Thus, even if the camera is facing a first side of apparatus 305, the camera may be able to detect light sources 125 mounted on a second, opposite side of the apparatus 305 (assuming the light sources on both sides are arranged to emit light towards the camera). 
[0036] FIG. 3C illustrates a calibration apparatus 310 shaped as a full sphere instead of the half-sphere apparatus 300 shown in FIG. 3A. The apparatus 310 may include a wire frame or transparent surface on which the light sources 125 are mounted 
a plurality of brackets to fix a plurality of pairs of facets to form the tessellated concave frame.
(Fig. 1 for calibration apparatus 120 and [0025] see also [0034]-[0036] and Figs 3A-3C for FIGS. 3A-3C illustrate various calibration apparatuses, see also [0028] for light source 125A may be assigned as the reference point). 
[0037] FIG. 4 illustrates a view of the calibration apparatus 120 captured by the camera, according to one embodiment described herein. FIG. 4 includes the field of view 400 of the camera 105 in FIG. 1.

Regarding claim 7, GRUNDHOFER discloses the target of claim 6, each of the plurality of brackets having a predetermined angle to fix the plurality of pairs of facets at the predetermined angle.
(Fig. 1 for calibration apparatus 120 and [0025] see also [0034]-[0036] and Figs 3A-3C for FIGS. 3A-3C illustrate various calibration apparatuses, see also [0028] for light source 125A may be assigned as the reference point). 
[0037] FIG. 4 illustrates a view of the calibration apparatus 120 captured by the camera, according to one embodiment described herein. FIG. 4 includes the field of view 400 of the camera 105 in FIG. 1.
 the target of claim 1, wherein the at least one of the planar targets includes an array of individual markers.
[0024] Instead of using active markers that are turned on and off programmatically, the embodiments herein disclose a technique for estimating the pose of a camera using passive markers. As used herein "passive" markers refers to markers that are not controlled by logic which selectively turns on and off the markers. Non-limiting examples of passive markers includes light sources which are not selectively turned on and off, retro reflective paint markers, fluorescent paint markers, 

Regarding claim 9, GRUNDHOFER discloses the target of claim 8, wherein the array of individual markers is an array of unique individual markers.
[0024] Instead of using active markers that are turned on and off programmatically, the embodiments herein disclose a technique for estimating the pose of a camera using passive markers. As used herein "passive" markers refers to markers that are not controlled by logic which selectively turns on and off the markers. Non-limiting examples of passive markers includes light sources which are not selectively turned on and off, retro reflective paint markers, fluorescent paint markers, 

Allowable Subject Matter
Claim 11-20 allowed.
Claims 2-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 5712727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422